In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1334V
                                        UNPUBLISHED


 YOUNG PARK,                                                Chief Special Master Corcoran

                        Petitioner,                         Filed: July 13, 2022
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Madelyn Weeks, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On October 7, 2020, Young Park filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that a tetanus diphtheria acellular pertussis vaccine she
received on June 5, 2019, caused her to suffer the Table injury of Shoulder Injury Related
to Vaccine Administration (“SIRVA”). Petition at 1. Petitioner further alleges that she
suffered the residual effects of her injury for more than six months, and that there has
been no prior compensation received as a result of her injury. Id. at ¶¶ 11-12. The case
was assigned to the Special Processing Unit of the Office of Special Masters.


1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On July 11, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent indicating that

       [m]edical personnel at the Division of Injury Compensation Programs,
       Department of Health and Human Services (“DICP”), have reviewed the
       petition and medical records filed in the case. It is respondent’s position that
       petitioner has satisfied the criteria set forth in the Vaccine Injury Table
       (“Table”) and the Qualifications and Aids to Interpretation (“QAI”) for SIRVA.
       Specifically, petitioner had no history of pain, inflammation, or dysfunction
       of her left shoulder; pain occurred within 48 hours after receipt of an
       intramuscular vaccination; pain was limited to the shoulder in which the
       vaccine was administered; and no other condition or abnormality has been
       identified to explain petitioner’s shoulder pain.

Id. at 4 (citing C.F.R. §§ 100.3(a)(I)(C), 100.3(c)(10)). Respondent further agrees that

        [wi]th respect to other statutory and jurisdictional issues, the records show
       that petitioner timely filed her case, that she received the Tdap vaccine in
       the United States, and that she satisfies the statutory severity requirement
       by suffering the residual effects or complications of her injury for more than
       six months after vaccine administration.

Id. (citing 300aa-11(c)(1)(D)(i)).


       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.


      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2